DETAILED ACTION
This correspondence is responsive to the Preliminary Amendment and Application both of which were filed on March 25, 2021. Claims 1-20 are pending in the case, with claim 1 in independent form. Claim 21 was cancelled by preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The closest known prior art of record is Orchard et al. (EP 1211624 A2, published May 6, 2002, Decision Curve Limited) hereinafter Orchard, Ratkowski et al. (US 9,298,686 B2, issued March 29, 2016) hereinafter Ratkowski and Markham et al.(Scenario Analysis in Spreadsheets with Excel’s Scenario Tool, INFORMS Transaction on Education 6(2):23-31, 2006) hereinafter Markham. Orchard, Ratkowski and Markham cited on Applicant’s Information Disclosure Statement filed March 25, 2021.

Orchard discloses methods and apparatus for automatically producing spreadsheet-based models. The method involves creating a spreadsheet definition, generating a UI based on data contained in the spreadsheet definition, receiving user design data, and automatically combining the user data with the definition to generate a customized spreadsheet by expanding and populating the definition according the user data. The definition file captures spreadsheet structure, formatting and operation details and can be used to produce different models by changing a few basic parameters and options. Orchard, para 9, 11, 26, 45-48, 69.

Ratkowski discloses a method for simulating discrete financial forecast calculations that includes receiving information from a simulated spreadsheet template, separating the simulated spreadsheet template from information within the simulated spreadsheet template, storing the simulated spreadsheet template and the corresponding information separately, calculating any calculable information within the information by using spreadsheet formula syntax, and presenting a simulated spreadsheet that includes the calculated information. Ratkowski, abstract.

Markham discloses scenario analysis in spreadsheets with Excel’s scenario tool and demonstrates application of the scenario tool with several examples. Markham discloses breakeven examples using scenarios, data tables and the goal seek tools in Excel. Markham discloses a queuing example using scenarios and a spreadsheet model developed by modifying a queuing template to input details and defining alternative scenarios by specifying the input values. A summary report or pivot table is provided for showing results. Markham, 6(2): 23-31.

The closest known prior art of record, Orchard, Ratkowski and Markham, alone or in combination, does not disclose all of the following limitations, when viewed in the context of the claims as a whole, for providing an electronic spreadsheet updating method including navigating the spreadsheet to locate data to update, executing updated scenarios for models using the located data, the executing involving executing scenario script items in a sequential order step by step, and allowing the impact on one or more cell values after each step change to be automatically included as separate impacts in outputs, and generating reports relating to the executed updated scenarios.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144